DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in the 2nd line of claim 1, add “said device” before “comprising” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundquist (US 2015/0135901), which was cited in the Information Disclosure Statement dated July 2, 2018.
Regarding independent claim 1, Rundquist discloses an energy coupling device that couples energy into molten metal (abstract; paragraphs [0005]-[0007], [0047]-[0052], [0057]-[0064], and [0076]; and Figures 3, 5, and 6), in which the energy coupling device includes the following structural features (best shown in Figure 6 and disclosed in paragraphs [0060]-[0064]):
a vibration source (600) that supplies energy to a receptor in contact with the molten metal, wherein the vibration source (600) can be mounted on a casting mill or on a tundish that holds a molten metal bath (see paragraph [0005]);
an ultrasonic probe (610) having an injection port (625) (paragraphs [0063] and [0064]), wherein the probe (610) under operation produces vibrations directed to the receptor, and further wherein a tip of the probe (610) is disposed in a cooling channel (624) and under operation is configured to inject a cooling medium along an axial length between a bottom of the probe and the receptor in contact with the molten metal (see paragraphs [0063] and [0064]); and
a housing (640), wherein the cooling channel (624) is positioned within the housing (640), as shown in Figure 6 (see paragraph [0068]).
Regarding claim 3, the injection port (625) comprises a through hole for passage of the cooling medium through the probe (610).
Regarding claims 5, 11, and 12, the receptor in contact with the molten metal comprises a band and would include the receptor being made of a refractory material (such as titanium or stainless steel) as part of the energy coupling device (paragraphs [0063] and [0064]).
Regarding claims 6-8, the ultrasonic vibration source (600) is a transducer that provides mechanical vibration and is capable of providing a frequency up to 400 kHz.
Regarding claim 9, the injection port (625) is a central through-hole (Figure 6), and includes a plurality of gas channels in another embodiment (paragraph [0076]).
Regarding claim 10, the cooling medium is a purging gas (paragraph [0063]).
Regarding claim 13, the probe (610) is made of titanium (paragraph [0061]).
Regarding claim 17, the tip of the probe (610) can be set to be within 5 mm of contacting the receptor (paragraphs [0063] and [0064]).
Regarding claims 18 and 19, Rundquist discloses a casting mill comprising an energy coupling device that couples energy into molten metal (abstract; paragraphs [0005]-[0007], [0047]-[0052], [0057]-[0064], and [0076]; Examples 5 and 6 of paragraph [0089]; and Figures 3, 5, and 6), in which the casting mill includes the following structural features:
a continuous casting mold configured to cool molten metal (see Examples 5 and 6 of paragraph [0089]); and
the energy coupling device having the combination of structural features set forth above for independent claim 1.

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on October 17, 2022.  A new objection is raised for claim 1 (see above section 1).  Claim 20 remains withdrawn from consideration as drawn to a non-elected invention.  Claims 1, 3, 5-13, and 17-19 remain under consideration in the application.

Applicants' arguments filed October 17, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 6 and 7 of the amendment, and in addition to incorporating the examiner’s prior Response to Arguments provided in section 5 of the final rejection mailed April 15, 2022, it is noted that the applicants amended independent claim 1 provides a new limitation pertaining to “a housing and a cooling channel within the housing”.  In response to this amendment, the examiner has provided newly underlined portions in the above 35 USC 102(a)(1) rejection section, including that the cooling channel (624) is positioned within the housing (640) – see paragraph [0068] and Figure 6 of Rundquist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 27, 2022